By the Court.
As a general rule, matter cannot be pleaded in bar, on a scire facias, which would have been a good defence to the original action. The judgment is conclusive. Wilcox v. Mills, 4 Mass. 218; Henriques v. Dutch E. I. Co., 2 L. Raym. 1532, commented upon by Nelson, J., in Welland Canal Co. v. Hathaway, 8 Wend. 481. The bail is estopped from denying that his principal was liable to arrest. Stever v. Sornberger, 24 Wend. 274. Where a foreign consul was sued in a state court, and judgment went against him by default, the bail were not allowed, on a scire facias, to plead the official character of the original defendant, in defence ; they were estopped by the judgment. Hall v. Young, 3 Pick. 80. Exceptions overruled.